Opinion filed June 30, 2022




                                       In The

        Eleventh Court of Appeals
                                    __________

                              No. 11-21-00241-CV
                                  __________

     PIONEER NATURAL RESOURCES USA, INC., Appellant
                                          V.
                 CENTRALIA PERMIAN, LLC, Appellee

                     On Appeal from the 385th District Court
                            Midland County, Texas
                        Trial Court Cause No. CV55324

                      MEMORANDUM OPINION
      Pioneer Natural Resources USA, Inc. and Centralia Permian, LLC have filed
in this court a joint motion to dismiss this appeal. In the motion, the parties request
that this court “dismiss the appeal, with each party to pay its own attorneys’ fees and
costs.” See TEX. R. APP. P. 42.1, 43.4.
      The motion is granted, and the appeal is dismissed.


June 30, 2022                                        PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.